                   Case 18-10627-reg       Doc 71     Filed 07/13/18     Page 1 of 5



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 IN THE MATTER OF:                                       CASE NO. 18-10627

 TRINITY INVESTMENT GROUP LLC,                           Chapter 11

          Debtor.

               MOTION FOR ORDER AUTHORIZING SALE OF EQUIPMENT

         COMES NOW, the Debtor, Trinity Investment Group LLC, by counsel, and files this

Motion for Order Authorizing Sale of Equipment pursuant to 11 U.S.C. §363, Federal Bankruptcy

Rule 6004, and N.D. Ind. L.R. B-6004-1, and, in support thereof, state as follows:

         1.       Debtor, Trinity Investment Group LLC, filed for relief under chapter 11 on April

13, 2018.

         2.       Debtor is the owner of the following equipment:

                  a.       Beverage cooler;
                  b.       Coke machine;
                  c.       Ice machine;
                  d.       Beverage 2-door cabinet;
                  e.       4x6 freezer w/shelving;
                  f.       6x6 cooler w/shelving;
                  g.       Prep table (8ft);
                  h.       3-compartment sink;
                  i.       Veggie prep sink;
                  j.       2-door cabinet;
                  k.       Back counter w/hand sink;
                  l.       Refrigerated back counter;
                  m.       Oven;
                  n.       Sandwich Unit/Baine w/hot well;
                  o.       Counter w/drink holder;
                  p.       One storage rack; and
                  q.       BIB storage rack.

         3.       The equipment is subject to the claim of a first priority lien of Sigma Restaurants,

Inc., who appears to assert a claim in the in the approximate amount of $6,500,000.00.




32704/000/00790205-1 SMB
                   Case 18-10627-reg        Doc 71       Filed 07/13/18   Page 2 of 5



         4.       The Debtor has received an offer from Brian International Inc. to purchase the

equipment for $2,000.00.

         5.       Debtor requests authority to sell the equipment pursuant to 11 U.S.C. §363(b)(1) &

(f) free and clear of any and all liens, claims, and encumbrances.

         6.       Debtor believes that the sale of the equipment pursuant to the terms set forth below

is in the best interests of the estate because the equipment is not necessary for the Debtor’s

continued operation and the use of the sale proceeds benefits the cash flow position of the Debtor.

Further, the Debtor believes the sale price for such equipment is appropriate given its age and

condition and because the cost of moving and storing it would be prohibitive.

         7.       Accordingly, the Debtor requests an Order authorizing the sale of the equipment

upon the following terms:

                  a.       The equipment will be sold free and clear of all liens, claims and

                           encumbrances (including without limitation any lien of Sigma Restaurants,

                           Inc.) to Brian International Inc. for the amount of $2,000.00.

                  b.       That the Debtor be authorized to execute any instrument necessary to

                           effectuate the sale of the equipment.

         8.       Debtor has undertaken to comply with Bankruptcy Rule 6004, Local Rule B-6004-

1 and B-2002-2 in the filing, service and notice of this Motion.

         WHEREFORE, Debtor, by counsel, respectfully requests that the Court grant its Motion

to Sell Equipment and for all other relief just and proper in the premises.




32704/000/00790205-1 SMB                             2
                   Case 18-10627-reg   Doc 71       Filed 07/13/18   Page 3 of 5



                                             Respectfully submitted,

                                             HALLER & COLVIN, PC

                                             /s/ Daniel J. Skekloff
                                             Daniel J. Skekloff (#146-02)
                                             444 E. Main Street
                                             Fort Wayne, IN 46802
                                             Telephone: (260) 426-0444
                                             Facsimile: (260) 422-0274
                                             E-mail: dskekloff@hallercolvin.com
                                             Attorney for Debtor

                                CERTFICATE OF SERVICE

       The undersigned, who is duly admitted to practice in the State of Indiana and before the
Court, hereby certifies that a copy of the above and foregoing was transmitted electronically
through the Bankruptcy Court’s ECF System, on July 13, 2018, to the following:

Leonard W. Copeland
Nancy J. Gargula
Office of the United States Trustee
One Michiana Square, Suite 555
100 E. Wayne Street
South Bend, IN 46601

Adrian L. Halverstadt III
DeLANEY HARTBURG ROTH
  & GARROTT LLP
533 Warren Street
P.O. Box 269
Huntington, IN 46750
Attorney for Bippus State Bank

Daniel A. Cox
WOOD & LAMPING LLP
600 Vine Street, Suite 2500
Cincinnati, OH 45202
Attorney for General Electric Credit Union

Norman A. Abood
101 Broadcast Building
136 N. Huron Street
Toledo, OH 43604-1139
Attorney for Sigma Restaurants, Inc.



32704/000/00790205-1 SMB                        3
                   Case 18-10627-reg   Doc 71       Filed 07/13/18   Page 4 of 5



       The undersigned further certifies that a copy of the above and foregoing was sent by first
class United States mail, postage prepaid on July 13, 2018, to the following:

Trinity Investment Group LLC
c/o James E. Miller, II, President
P.O. Box 495
Bluffton, IN 46714

Bippus State Bank
150 Hauensten Road
Huntington, IN 46750

Corporation Service Company, as Rep.
POB 2576
Springfield, IL 62708

Direct Capital
155 Commerce Way
Portsmouth, NH 03801

Doctor's Associates Inc.
325 Bic Drive
Milford, CT 06461-3059

General Electric Credit Union
10485 Reading Road
Cincinnati, OH 45241

Indiana Department of Revenue
Bankruptcy Section MS 108
100 N. Senate Avenue N240
Indianapolis, IN 46204

Internal Revenue Service
POB 7346
Philadelphia, PA 19101-7346

PNC Bank, N.A.
6750 Miller Road
Brecksville, OH 44141

Sigma Restaurants
6065 Winterhaven Drive
Sylvania, OH 43560




32704/000/00790205-1 SMB                        4
                   Case 18-10627-reg   Doc 71       Filed 07/13/18   Page 5 of 5



Toyota Financial Services
POB 5855
Carol Stream, IL 60197-5855

U.S. Bank Equipment Finance
1310 Madrid Street
Marshall, MN 56258

                                            /s/ Daniel J. Skekloff
                                            Daniel J. Skekloff (#146-02)




32704/000/00790205-1 SMB                        5
